Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are presented for examination.
This action is responsive to the Amendment filed on 5/17/2021. 

Response to Arguments
Applicant's arguments and amendments with regards to the objections claim(s) 1, 2 and 8 have been fully considered and are persuasive. The objections are respectfully withdrawn.
Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(a) and 112(b) rejection of claim(s) 1-8 have been fully considered and are persuasive. The 35 U.S.C. § 112(a) and 112(b) rejection of claim(s) 1-8 is respectfully withdrawn.
Applicant's arguments and amendments with regards to the 35 U.S.C. § 101 rejection of claim(s) 1-8 have not been considered.
Examiner notes that applicant’s disclosure in [0011] notes the technological advantage of applicant’s invention is to “fundamentally improve quality and efficiency of automatic summarization of web page and text information”. The 35 U.S.C. § 101 rejection of claim(s) 1-8 is respectfully withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20040225667 A1), in view of Chen (US 20040117740 A1). Chen was cited in the PTO-892 form date 4/1/2021.

Regarding claim 1, Hu teaches a method for automatically summarizing Internet web page and text information, implemented by a computer, the method comprising (Hu Fig. 4 amd [11, 98, 99] method executed by processor to summarize text content): 
S1, obtaining, by the computer, a preset text information element top-level high-frequency organization structure word list, and web page or text source information for which information element top-level high-frequency organization structure word tags have been obtained and which is available for summary extraction (Hu [94, 116, 117] lexicon and dictionary information is received, document to be summarized is received); 
S2, determining, by the computer, whether an information category of the source information categorized based on information element top-level high-frequency organization structure words has been obtained; and if the information category has been obtained, proceeding tHu dictionary, lexicon and rules are used to determine words and parts of speech in document, Hu [175, 188, 196, 197, 206, 211, 221, 222] for various 
S3, determining, by the computer, whether subject keywords of the web page or text information have been indicated in the source information; and if an indication has been obtained, proceeding S4; or if no definite indication has been obtained, obtaining subject keywords of the source information (Hu [118, 121-129] nouns and verbs  and their co-occurrences, significant words and phrases and their frequencies are determined for document based on analyzing words, Hu [175, 188, 196, 197, 206, 211, 221, 222] for various steps in the method, check is performed to see whether further information processing is required by the step and if yes then the step is repeated);
 S4, extracting content keywords and contexts of summary information by using the obtained source information category, successfully matched information element organization structure words in the category, and the subject keywords (Hu [117-119, 132, 140, 154] document topics are determined based on co-occurrences); 
S5, determining, by the computer, summary information quality by using a summary quality indicator, and scoring the summary information quality according to a quality determining result; S6, according to the determining result, determining, by the computer, whether tHu [119, 199-201, 227] key sentences are determined and summary generated, if needed key sentences for summary may be regenerated if sentence scorer determines the summary information is inadequate); and 
S7, storing, by the computer, summary information obtained after performingHu [93, 224] summary information is stored in various data stores); wherein 
…text informationHu [261] text document may not have structure tags, first sentence is considered title);
Hu [116, 117] document text is compared against dictionary, lexicon and contextual rules); 
the content keywords are keywords in the source information that represent file content (Hu [117-119, 132, 140, 154] document topics are based on document text); 
the source information for which top-level high-frequency organization structure word tags have been obtained is a set of all content keywords of the web page or text information for which information element top-level high-frequency organization structure word tags have been obtained (Hu [117-119, 132, 140, 154] topic keywords are determined from nouns and verbs  and their co-occurrences, significant words and phrases and their frequencies from the document text); 
the source information available for summary extraction is original information that has undergone processing …of.. automatic word segmentation, filtering of prepositions and function words, and part-of-speech tagging, wherein the part-of-speech is a application attributHu [91, 115-123] document is segmented into words, nouns and verbs is document are identified); and 
the subject keywords are keywords that represent a content subject of the web page or text information (Hu [117-119, 132, 140, 154] nouns and verbs and their co-occurrences, significant words and phrases and their frequencies are determined from the document text);.  

Hu does not specifically teach preset web page information element top-level high-frequency organization structure word list; a difference between the web page information and 
However Chen teaches preset web page information element top-level high-frequency organization structure word list; a difference between the web page information and the text information lies in that the web page information comprises some application attribute tags of the web page information, but the text informationChen [23, 24, 32, 33] web pages may have tags to identify structural elements such as title, method to summarize text based lexicons and topics).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Chen of preset web page information element top-level high-frequency organization structure word list; a difference between the web page information and the text information lies in that the web page information comprises some application attribute tags of the web page information, but the text informationChen into the invention suggested by Hu would provide the added advantage of allowing summarization based on lexicon and subject keywords to be performed for text documents with structural information such as a web page, and the combination would perform with a reasonable expectation of success (Chen [23, 24, 32, 33]).

Regarding claim 2, Hu and Chen teach the invention as claimed in claim 1 above. 
Hu further teaches S8, obtaining the source information, information category, and title information from a result of performing claim 1 (Hu [41, 116-119] text document, document topic(s) and title information is determined); 
S9, matching all information element organization structure word tags of title information in the source information by using all information element organization structure words in an Hu [34, 41, 116-119, 121-128, 145] document content including title may be compared with dictionary and lexicon, content co-occurrences are used to calculate scores for sentences and determine whether or not to select sentences for summary).

Regarding claim 3, Hu and Chen teach the invention as claimed in claim 1 above. 
Hu further teaches S12, determining a structure type of a title of the source information; S13, matching information element organization structure words in a same category in an information element lexicon by using information element organization structure words in different structures of the same title of the source information; and S14, superposing different information element organization structure words that are separately obtained, and performing summarization and combination by using related information element words in the source information according to a superposition result; wherein the information element organization structure word superposition is to combine matching results of different parts of information element organization structure words in the same information category and the same title; and the method for superposing information element organization structure words in this claim is also applicable to information element processing in units of sentences in a text of the source information (Hu [41, 118, 119, 

Regarding claim 4, Hu and Chen teach the invention as claimed in claim 1 above. 
Hu further teaches S15, storing all content keywords having information element attributes in various types of web page or text information, in a preset information element lexicon by category; S16, performing all-element traversal matching in different categories for all content keywords of the source information by using all information element words in the information element lexicon; and S17, for any content keyword of the source information that successfully matches an information element word in the information element lexicon, adding an information element organization structure word tag in each information category; wherein; the information element lexicon is a database for storing all information element words by category; and the all-element traversal matching means for any piece of source information, using all information element words in the information element lexiconHu [116, 117, 121-128] dictionary and lexicon are used to determine parts of speech in document text, high ranking verbs and nouns may be selected as keywords).
Hu does not specifically teach the content keywords having information element attributes have application attributes for being used as information element words in the information category.
However Chen teaches the content keywords having information element attributes have application attributes for being used as information element words in the information category (Chen [23, 24, 32, 33, 41] web pages may have tags to identify structural elements such as title).

Regarding claim 5, Hu and Chen teach the invention as claimed in claim 1 above. Hu further teaches S18, performing all-element traversal matching for all information organization Hu [118, 119, 188] frequency of words in sentences and document are determined, frequency of words are used to determine topic(s) of document).
 
Regarding claim 6, Hu and Chen teach the invention as claimed in claim 1 above. Hu further teaches S20, extracting noun content keywords from a title of the source information (Hu [39-41] nouns and verbs are extracted for each sentence including for title); 
S21, if there is only one noun content keyword in the title, proceeding to claim 1; or if there is more than one noun content keyword in the title, using each noun content keyword obtained from the title to match a same content keyword in a full text of the source information in a same information category, and counting a quantity of successful matches of each successfully matched content keyword (Hu [122-128] if more than one topic is determined- topics may be ranked based on frequency of words for topic); 
S22, determining a position of each successfully matched noun content keyword in the source information, and calculating scores of position weights of the subject keywords; and S23, according to a score of each content keyword that is obtained inHu [135-137, 164-182, 188] noun-verb co-occurrences are determined and sentences are scored based on co-occurrence score and frequency).  

Regarding claim 7, Hu and Chen teach the invention as claimed in claim 1 above. Hu further teaches S24, calculating a quantity of subject keywords obtained from each sentence of the source information in the previous claim and comprehensive scores of distance weights between the subject keywords and verbs; and S25, extracting sentences of the source information in descending order of scores as summary contexts according to a comprehensive scoring result obtained by performingHu [135-137, 164-182, 188] noun-verb co-occurrences are determined and sentences are scored based on co-occurrence score and frequency).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20040225667 A1) in view of Chen (US 20040117740 A1), and further in view of Liao (US 20080109399 A1) and Kadambi (US 20200349222 A1).

Regarding claim 8, Hu and Chen teaches the invention as claimed in claim 1 above Hu further teaches S26, extracting the content keywords and contexts of the summary information Hu [117-119, 132, 140, 154] document topics are determined based on co-occurrences; 
S27, determining, by category according to a preset summary quality indicator, the summary information quality obtained after performing the foregoing claim; S28, sorting quality of all related summary information according to a summary information quality determining result obtained inHu [119, 152, 154, 199-201, 227] high ranking key sentences are determined and summary generated for each topic); and 
S29, storing an information summary extraction result and quality sorting information that are obtained by performingHu [93, 224] summary information is stored in various data stores); wherein 
Hu [154] the summary may include summary for multiple key topics, Hu [93, 111] quality may be based on words in dictionary, lexicon information and co-occurrences of nouns and verbs).

Hu and Chen does not specifically teach the summary quality indicator comprises reliability; wherein the reliability indicates a direct correlation between an information publisher and published information; and the adjusted summary extraction method comprises adjusting an information element lexicon and a weight indicator of an information element organization structure word, and the information element lexicon adjustment is to increase or decrease information element words or information element word categories in the information element lexicon.
However Liao teaches the summary quality indicator comprises reliability; wherein the reliability indicates a direct correlation between an information publisher and published information (Liao [117, 118] summary quality is based on main and hub pages having different weights).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Liao of the summary quality indicator comprises reliability; wherein the reliability indicates a direct correlation between an information publisher and published information, into the invention suggested by Hu and Chen; since both inventions are directed towards determining summaries based on keywords in documents, and incorporating the teaching of Liao into the invention suggested by Hu and Chen would provide the added advantage of prioritizing text documents that are retrieved directly from its source, and the combination would perform with a reasonable expectation of success (Liao [117, 118]).


However Kadambi teaches the adjusted summary extraction method comprises adjusting an information element lexicon and a weight indicator of an information element organization structure word, and the information element lexicon adjustment is to increase or decrease information element words or information element word categories in the information element lexicon (Kadambi [33] summary quality information is used as feedback to lexicon model to change weights of words or topics).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Kadambi of and the information element lexicon adjustment is to increase or decrease information element words or information element word categories in the information element lexicon, into the invention suggested by Hu, Chen and Liao; since both inventions are directed towards summarizing text based on topics, and incorporating the teaching of Kadambi into the invention suggested by Hu, Chen and Liao would provide the added advantage of using information determined for summarization to provide feedback to the summarization model, and the combination would perform with a reasonable expectation of success (Kadambi [33]).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178